
	
		I
		112th CONGRESS
		1st Session
		H. R. 2503
		IN THE HOUSE OF REPRESENTATIVES
		
			July 12, 2011
			Mr. King of New York
			 (for himself and Mr. Grimm) introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To provide for the award of a gold medal on behalf of
		  Congress posthumously to Father Mychal Judge, O.F.M., beloved Chaplain of the
		  Fire Department of New York who passed away as the first recorded victim of the
		  September 11, 2001, attacks in recognition of his example to the Nation of
		  selfless dedication to duty and compassion for one’s fellow
		  citizens.
	
	
		1.Short titleThis Act may be cited as the
			 Father Mychal Judge, O.F.M.,
			 Congressional Gold Medal Act.
		2.FindingsCongress finds the following:
			(1)Father Mychal Judge, O.F.M., beloved
			 Chaplain of the Fire Department of New York passed away as the first recorded
			 victim of the September 11, 2001, after courageously rushing to the World Trade
			 Center to support, console, and administer last rites to the victims of the
			 attacks.
			(2)A
			 native of Brooklyn, New York, Judge was born on May 11, 1933, to Irish Catholic
			 immigrants from County Leitrim.
			(3)After his father
			 died of a long illness when Judge was 6 years old, Judge took odd jobs and
			 shined shoes at Penn Station to help support his mother and 2 sisters.
			(4)Responding to his
			 strong spiritual calling, Judge entered the Franciscans in 1954.
			(5)He trained at 4 seminaries in New York, New
			 Jersey, New Hampshire, and the District of Columbia and was ordained a Priest
			 of the Franciscan Order of Friars Minor in 1961.
			(6)From 1961 to 1986,
			 Father Judge served at St. Anthony’s Shrine in Boston, Massachusetts, St.
			 Joseph’s in East Rutherford, New Jersey, Sacred Heart in Rochelle Park, New
			 Jersey, Siena College in Loudonville, New York, and as pastor at St. Joseph’s
			 in West Milford, New Jersey.
			(7)In 1986, Father
			 Judge was assigned to the Monastery of St. Francis of Assisi Church on West
			 31st Street, New York, where he served until his death in 2001.
			(8)Known for his
			 tremendous capacity for compassion, Judge was beloved by the firefighters and
			 by the city he served.
			(9)Judge would daily
			 send notes or make telephone calls to recognize birthdays, anniversaries, and
			 other significant dates in the lives of the people he knew.
			(10)In 1994, Father
			 Mychal Judge, O.F.M., was named as one of the chaplains for the New York Fire
			 Department serving the boroughs of Manhattan, the Bronx, and Staten
			 Island.
			(11)Father Judge was
			 also well known for ministering to those often alienated by the Church,
			 including the homeless, immigrants, recovering alcoholics, gays and lesbians,
			 and people with AIDS.
			(12)In the early
			 1980s, Judge was also one of the first clergymen to minister to gay men with
			 AIDS, their partners, and their families.
			(13)Father Mychal
			 Judge’s funeral was held on September 15, 2001.
			(14)Cardinal Edward
			 Egan presided over a Mass of 3,000 people, including city officials, President
			 Bill Clinton, and Secretary Hillary Clinton, who called Judge a bearer
			 of light and noted his death as a special loss.
			3.Congressional
			 gold medal
			(a)Presentation
			 AuthorizedThe Speaker of the
			 House of Representatives and the President pro tempore of the Senate shall make
			 appropriate arrangements for the presentation, on behalf of the Congress, of a
			 gold medal of appropriate design to the next of kin or personal representative
			 of Father Mychal Judge, O.F.M., in recognition of his example to the Nation of
			 selfless dedication to duty and compassion for one’s fellow citizens.
			(b)Design and
			 StrikingFor the purpose of the presentation referred to in
			 subsection (a), the Secretary of the Treasury shall strike a gold medal with
			 suitable emblems, devices, and inscriptions to be determined by the
			 Secretary.
			4.Duplicate
			 medalsUnder such regulations
			 as the Secretary of the Treasury may prescribe, the Secretary may strike
			 duplicate medals in bronze of the gold medal struck pursuant to section 2 and
			 sell such duplicate medals at a price sufficient to cover the costs of the
			 duplicate medals (including labor, materials, dies, use of machinery, overhead
			 expenses) and the cost of the gold medal.
		5.National
			 medalsThe medals struck under
			 this Act are national medals for purposes of chapter 51 of title 31, United
			 States Code.
		6.Funding
			(a)Authorization of
			 ChargesThere is authorized to be charged against the United
			 States Mint Public Enterprise Fund an amount not to exceed $30,000 to pay for
			 the cost of the medals authorized by this Act.
			(b)Proceeds of
			 SaleAmounts received from the sale of duplicate bronze medals
			 under section 3 shall be deposited in the United States Mint Public Enterprise
			 Fund.
			
